DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.
Regarding the Double Patenting Rejection: Examiner notes the following per MPEP 804: ‘To . . . prevail here, appellant has the burden of establishing that the invention claimed in his patent is ‘independent and distinct’ from the invention of the appealed claims…. [A]ppellant has clearly not established the independent and distinct character of the inventions of the appealed claims." Examiner further notes Claims 1, 14, and 15 recites: ‘a fluid chamber over a coil’, ‘a flexible membrane’, ‘a conductive plate’, ‘a porous membrane’ which claims 1 and 14 of US Patent No. 9962084 recite ‘a substrate’, ‘a coil disposed on the substrate’, ‘a flexible membrane’, ‘a fluid chamber’, and ‘a porous membrane’ and ‘an electrode’ (electrode being structurally similar to conductive plate). These invention while not identical, are not patentably distinct from each other because they both are directed to similar systems.
Regarding the 112b rejection: Examiner notes Applicant’s specification only recites the term ‘transfer twice’: ‘a porous membrane positioned on the flexible membrane and configured to transfer pressure from outside of the implantable pressure sensor arrangement onto the flexible membrane’ and ‘a porous membrane positioned on the flexible membrane and configured to transfer pressure from outside of the implantable pressure sensor arrangement 
Regarding the 103 rejection: Per the limitation of a flexible membrane over the fluid chamber this limitation is not viewed in the same manner as the limitation of a conductive plate over the coil. Nowhere in the office action is it mentioned to view the bottom of Figure 3 as being the top for the limitation of ‘a flexible membrane over the fluid chamber’. As currently claimed, the term ‘over’ is not relative to any set point or orientation. Furthermore as currently claimed, the claims do not require the element of the flexible membrane to be over the coil or that the conductive plate is over the coil at the same time as the fluid chamber is or that the structure must be viewed from one angle only.
Furthermore Applicant’s arguments do not address the alternate rejection in light of MPEP 2144.04 VI. (C).
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9962084. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed to .
Claims 1, 14, and 15 recites: ‘a fluid chamber over a coil’, ‘a flexible membrane’, ‘a conductive plate’, ‘a porous membrane’ which claims 1 and 14 of US Patent No. 9962084 recite ‘a substrate’, ‘a coil disposed on the substrate’, ‘a flexible membrane’, ‘a fluid chamber’, and ‘a porous membrane’ and ‘an electrode’ (electrode being structurally similar to conductive plate). These invention while not identical, are not patentably distinct from each other because they both are directed to similar systems.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14, and 15 each recite ‘wherein the porous membrane is configured to transfer pressure onto the conductive plate’ but it is unclear exactly where this pressure originates. Is there another structure that provides the pressure that is being transferred?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al. (US Patent No. 6201980).
Regarding claim 1, Darrow teaches a system (Abstract) comprising: 
a fluid chamber (46) over a coil (56);
a flexible membrane (48) over the fluid chamber, wherein the flexible membrane is configured to be moveable with respect to the coil (Figure 3; Column 5, Lines 16-49)
a porous membrane (52) over the flexible membrane, wherein the porous membrane is configured to transfer pressure onto the conductive plate (Figure 3; Column 5, Lines 16-49).
Darrow does not explicitly teach a conductive plate (54) over the coil (Figure 3) but one can view the conductive plate (54) as being over the coil (56) if one looks at the elements from the perspective of the bottom of the structure shown in Figure 3 as being the top.
Alternatively it would’ve been obvious to one of ordinary skill in the art to have modified Darrow to have the conductive plate (54) over the coil (56) because Darrow teaches modifications can be made to the invention with departing in scope (Column 8, Lines 20-25) and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Darrow does not explicitly teach wherein an entirety of the porous membrane is over the flexible membrane but one can view the porous membrane (52) as being over the flexible membrane (48) if one looks at the elements from the perspective of the bottom of the structure shown in Figure 3 as being the top.
Alternatively it would’ve been obvious to one of ordinary skill in the art to have modified Darrow to have the porous membrane (52) as being over the flexible membrane (48) because Darrow teaches modifications can be made to the invention with departing in scope (Column 8, 
Regarding claim 4, Darrow teaches wherein the conductive plate is ferromagnetic (Column 5, Lines 34-35).
Regarding claim 9, Darrow teaches wherein the fluid chamber comprises a compressible fluid (50).
Regarding claim 11, Darrow is silent specifically on wherein a thickness of the system is less than 1 millimeters (mm) but teaches altering manufacturing methods to achieve desired sizes (Column 7, Lines 27-36) and further teaches modifications can be made to the invention with departing in scope (Column 8, Lines 20-25) and thus it would have been obvious to one of ordinary skill in the art to have modified Darrow to have a thickness of the system is less than 1 millimeters (mm). (See MPEP 2144.04 IV. (A)).
Regarding claim 14, Darrow teaches a system (Abstract) comprising: 
a fluid chamber (46) over a coil (56); 
a flexible membrane (48) over the fluid chamber, wherein the flexible membrane is configured to be moveable with respect to the coil (Figure 3; Column 5, Lines 16-49); 
a conductive plate (54) over the fluid chamber (48) (Figure 3); and 
a porous membrane (52) over the flexible membrane, wherein the porous membrane is configured to transfer pressure onto the conductive plate, (Figure 3; Column 5, Lines 16-49).
Darrow does not explicitly teach wherein an entirety of the porous membrane is over the flexible membrane but one can view the porous membrane (52) as being over the flexible membrane (48) if one looks at the elements from the perspective of the bottom of the structure shown in Figure 3 as being the top.
Alternatively it would’ve been obvious to one of ordinary skill in the art to have modified Darrow to have the porous membrane (52) as being over the flexible membrane (48) because Darrow teaches modifications can be made to the invention with departing in scope (Column 8, .
Claims 2-3, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al. (US Patent No. 6201980) in view of Tai et al. (US Patent No. 7900518).
Regarding claim 2, Darrow is silent on the conductive plate being embedded in the flexible membrane. Tai teaches wherein the conductive plate (1812) is embedded in the flexible membrane (220). It would have been obvious to one of ordinary skill in the art to have modified Darrow with Tai because Darrow teaches modifications can be made to the invention with departing in scope (Column 8, Lines 20-25) and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C) and because Tai teaches being able to place the conductive plate as desired (Column 16, Lines 25-39)
Regarding claim 3, Darrow teaches wherein the conductive plate is over the fluid chamber (Figure 3; Column 5, Lines 16-49).
Regarding claim 15, Darrow teaches a system (Abstract) comprising: 
a fluid chamber (46) over a coil (56); 
a flexible membrane (48) over the fluid chamber, wherein the flexible membrane is configured to be moveable with respect to the coil (Figure 3; Column 5, Lines 16-49);
a porous membrane (52) over the flexible membrane, wherein the porous membrane is configured to transfer pressure onto the conductive plate, wherein the flexible membrane is configured to deflect towards and away from the coil (Figure 3; Column 5, Lines 16-49).
Darrow does not explicitly teach wherein an entirety of the porous membrane is over the flexible membrane but one can view the porous membrane (52) as being over the flexible membrane (48) if one looks at the elements from the perspective of the bottom of the structure shown in Figure 3 as being the top.

Darrow is silent on a conductive plate embedded in the flexible membrane. Tai teaches wherein the conductive plate (1812) is embedded in the flexible membrane (220). It would have been obvious to one of ordinary skill in the art to have modified Darrow with Tai because Darrow teaches modifications can be made to the invention with departing in scope (Column 8, Lines 20-25) and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C) and because Tai teaches being able to place the conductive plate as desired (Column 16, Lines 25-39).
Regarding claim 16, Darrow teaches wherein the conductive plate is ferromagnetic (Column 5, Lines 34-35).
Regarding claim 20, Darrow teaches wherein the fluid chamber comprises a compressible fluid (50).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al. (US Patent No. 6201980) in view of Wolinsky et al. (US Patent No. 6764446).
Regarding claim 5, Darrow is silent on the material. Wolinsky teaches wherein the conductive plate is a nickel-plated copper plate (Column 8, Lines 10-24). It would have been obvious to one of ordinary skill in the art to have modified Darrow with Wolinsky because Wolinsky teaches the material usage as being a design choice that is known in the art (Column 8, Lines 10-24 of Wolinsky).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al. (US Patent No. 6201980) in view of O’Brien et al. (US Patent No. 7574792).
claim 6, Darrow is silent on the coil material. O’Brien teaches wherein the coil is copper (114; Figure 23). It would have been obvious to one of ordinary skill in the art to have modified Darrow with O’Brien because copper is a known in the art material used for electronics and further Darrow teaches modifications can be made to the invention with departing in scope (Column 8, Lines 20-25) and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, Darrow teaches further comprising the fluid chamber (46) over a substrate (40) but is silent on the substrate material. O’Brien teaches wherein the substrate is Polydimethylsiloxane (Column 9, Lines 6-37). It would have been obvious to one of ordinary skill in the art to have modified Darrow with O’Brien because the use of polydimethylsiloxane (silicone) is common in the medical arts and because it provides flexibility and is biocompatible (Column 9, Lines 6-37 of O’Brien).
Claims 8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al. (US Patent No. 6201980) in view of Marshall et al. (US 2012/0302861).
Regarding claim 8, Darrow is silent on the material of the porous membrane. Marshall teaches wherein the porous membrane is poly(ethylene terephthalate) (Paragraph 0068). It would have been obvious to one of ordinary skill in the art to have modified Darrow with Marshall because Marshall teaches the material usage as being a design choice and since the material is biocompatible (Paragraph 0068 of Marshall).
Regarding claim 12, Darrow is silent specifically on the sensing of pressure in vivo. Marshall teaches wherein the system is configured to sense pressure in vivo (Paragraphs 0029 and 0064-0069; Figures 2, 3, 6-8). It would have been obvious to one of ordinary skill in the art to have modified Darrow with Marshall because Darrow teaches pressure sensors used in vivo as being known in the art (Column 1, Lines 26-48 of Darrow) as does Marshall (Column 2, Lines 
Regarding claim 13, Darrow is silent specifically on the sensing of pressure in vivo. Marshall teaches wherein the system is configured to sense pressure inside a tumor (Paragraphs 0029 and 0064-0069; Figures 2, 3, 6-8; would be capable of sensing inside a tumor). It would have been obvious to one of ordinary skill in the art to have modified Darrow with Marshall because Darrow teaches pressure sensors used in vivo as being known in the art (Column 1, Lines 26-48 of Darrow) as does Marshall (Column 2, Lines 6-30 of Marshall) and further because it allows for a device that is small, accurate, precise, durable, robust, and biocompatible (Column 2, Lines 59-62 of Marshall).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al. (US Patent No. 6201980) in view of Chen et al. (US 2009/0299216).
Regarding claim 10, Darrow is silent on the fluid being air. Chen teaches wherein the fluid chamber comprises air (Figure 3A; the sensor having a chamber defined by 131, wherein the diaphragm chamber encapsulates air; Paragraphs 0055-0056). It would have been obvious to one of ordinary skill in the art to have modified Darrow with Chen because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the specific fluid in the chamber as taught by Darrow with that of Chen.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al. (US Patent No. 6201980) in view of Tai et al. (US Patent No. 7900518) and in further view of Wolinsky et al. (US Patent No. 6764446).
Regarding claim 17, Darrow is silent on the material of the conductive plate. Wolinsky teaches wherein the conductive plate is a nickel-plated copper plate (Column 8, Lines 10-24). It would have been obvious to one of ordinary skill in the art to have modified Darrow with .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al. (US Patent No. 6201980) in view of Tai et al. (US Patent No. 7900518) and in further view of O’Brien et al. (US Patent No. 7574792).
Regarding claim 18, Darrow is silent on the coil material. O’Brien teaches wherein the conductive plate is copper (114; Figure 23). It would have been obvious to one of ordinary skill in the art to have modified Darrow with O’Brien because copper is a known in the art material used for electronics and further Darrow teaches modifications can be made to the invention with departing in scope (Column 8, Lines 20-25) and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al. (US Patent No. 6201980) in view of Tai et al. (US Patent No. 7900518) and in further view of Marshall et al. (US 2012/0302861).
Regarding claim 19, Darrow is silent on the material of the porous membrane. Marshall teaches wherein the porous membrane comprises poly(ethylene terephthalate) (Paragraph 0068). It would have been obvious to one of ordinary skill in the art to have modified Darrow with Marshall because Marshall teaches the material usage as being a design choice and since the material is biocompatible (Paragraph 0068 of Marshall).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791